Case 4:21-cv-10163-SDD-APP ECF No. 7-3, PageID.176 Filed 01/25/21 Page 1 of 3




                                STATE OF MICHIGAN
                IN THE BUSINESS COURT FOR THE COUNTY OF OAKLAND

 AXLE OF DEARBORN, INC., D.B.A.                              Case No, 20-       -CB
 DETROIT AXLE, a Michigan corporation;                       Hon.
 DETROIT AXLE, INC., a Michigan corporation;
 and DETROIT AXLE QSSS, INC., a Michigan
 corporation,

                  Plaintiffs,

 y.

 DETROIT IT, LLC, a Michigan limited
 liability company and ERIC GRUNDLEHNER,
 an individual,

                 Defendants.



  Jonathan H. Schwartz (P70819)
  Jonathan E. Sriro (P52100)
  Benjamin M. Low (P82834)
 Jaffe Raitt Heuer & Weiss,PC
 Attorneys for Defendants
 27777 Franklin Road, Suite 2500
 Southfield, MI 48034
 248.351.3000
 jschwartz@jaffelaw.com
 jsririo@jaffelaw.com
 benlow@jaffelaw.com


                                       Affidavit of Dan Mayer
STATE OF MICHIGAN               }
                                } ss
COUNTY OF OAKLAND               }

          I, DAN MAYER, of full age, being duly sworn according to law, upon his oath, deposes

and says:

                I am the Chief Technology Officer for Auxiom.

                Auxiom is Detroit Axle's IT services provider.




5111414


                                                                                                 T)-^ _
Case 4:21-cv-10163-SDD-APP ECF No. 7-3, PageID.177 Filed 01/25/21 Page 2 of 3




                   Detroit Axle's network and computer systems are under the control of Detroit IT,

whom have been dismissed as the provider of Detroit Axle's IT services, and Detroit Axle has lost

access to much of the administrative functions of its IT infrastructure.

           4.      Detroit IT's control of Detroit Axle's network and computer systems have made

us, as Detroit Axle's IT services provider, unable to assist Detroit Axle with supporting its IT

infrastructure, which negates our ability to support its operations.

                   The current situation with Detroit Axle's IT infrastructure puts Detroit Axle's

operations at risk, as we cannot validate that their current security is sufficient to protect their

operations from cyber attacks and other network intrusions.

           6.      We are unable to resolve existing IT issues that are present in Detroit Axle's

network and computer environment, including, but not limited to printer issues and internet issues

due to the lack of access that Detroit Axle has for its network and computer systems.

                   We are unable to install new software, or update current software, onto Detroit

Axle's network and computer systems due to these issues, which leaves Detroit Axle open to

vulnerabilities.

           8.   Should Detroit Axle's firewalls in control of Detroit IT fail or get deactivated.

neither Detroit Axle nor us, as Detroit Axle's IT services provider, would be able to fix its firewall.

nor troubleshoot or investigate any issues.

           g    It is our understanding that other vendors, including, but not limited to, GNT

Consulting is no longer able to access Detroit Axle database in order to support Detroit Axle.

          10.   Detroit Axle is currently unable to fully access its servers or make changes in its

servers.




5111414
Case 4:21-cv-10163-SDD-APP ECF No. 7-3, PageID.178 Filed 01/25/21 Page 3 of 3




 FURTHER AFFIANT SAYETH NOT.

                                                    DAN MAYER
Subscribed and sworn before me

this      day of ^ Ta* tut* y . 202^



Printed Name   :^^i4 .i^--^-^ ^
Notary Public
County of       jOdAp^          ktate of,   I
Acting in the County of L .
My Commission Expires:               2- j




5111414
